Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-18-00391-CV

                                    TEXAS SMAC, LLC,
                                        Appellant

                                              v.

                                   EMJ CORPORATION,
                                        Appellee

                 From the 111th Judicial District Court, Webb County, Texas
                            Trial Court No. 2017CVK001067D2
                       Honorable Monica Z. Notzon, Judge Presiding

    BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ordered that appellee, EMJ Corporation, recover its cost of this appeal from
appellant, Texas SMAC, LLC.

       SIGNED May 1, 2019.


                                               _____________________________
                                               Rebeca C. Martinez, Justice